Dylan A. Eaton, ISB #7686
DEaton@parsonsbehle.com
Andrew R. Alder, ISB #9971
AAlder@parsonsbehle.com
Parsons, Behle & Latimer
800 W. Main Street, Suite 1300
Boise, Idaho 83702
Telephone:    (208) 562-4900
Facsimile:    (208) 562-4901

Counsel for Defendants Corizon, LLC, Dr. Rebekah Haggard, Gen Brewer and Selah Worley

                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO


  GERALD ANGELO BARCELLA,                             CIVIL ACTION FILE

           Plaintiff,                                 NO. 1:20-cv-00427-BLW
  v.
                                                      STIPULATION FOR PROTECTIVE
  CORIZON MEDICAL, SEVERAL                            ORDER
  UNNAMED MEMBERS OF CORIZON
  UMT, DR. REBEKAH HAGGARD, GEN
  BREWER, RONA SIEGERT, WARDEN
  ALBERTO, DIRECTOR JOSH TEWALT,
  and JOHN DOES I-X,

           Defendants.


           WHEREAS, the Parties in the above-captioned matter believe that certain information

 is or will be revealed in the course of this proceeding that is of a proprietary and/or confidential

 nature, including but not limited to Corizon and IDOC policies and procedures, which likely

 will be produced in this case;




STIPULATION FOR PROTECTIVE ORDER - 1
4829-7044-6812.v1
           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

 Parties, through their attorneys (as applicable), that the following terms for treatment of

 confidential information apply to and will be adhered to in the present case.

      1. DEFINITIONS

           (a)      “Confidential Information” when used in this Stipulation shall encompass

           information that is designated “Confidential” or “Attorneys Eyes Only.” “Confidential”

           information includes any documents produced by any Party in this action, or by a third

           party in response to a subpoena, which are, in good faith, determined by the Disclosing

           Party to contain confidential or proprietary information, or other commercially sensitive

           or personally sensitive information of a non-public nature.

                    In some instances, the disclosure of certain information may be of such a highly

           confidential nature or may encompass important security-related information that would

           reveal security-related or safety-related processes and procedures at IDOC facilities or

           financial or other highly sensitive, confidential and proprietary information of Corizon

           or other parties that it requires greater protection than that afforded to information

           designated “Confidential.” Any such information may be designated by a Disclosing

           Party as “Attorneys Eyes Only” if, in the discretion of the Disclosing Party, it is

           determined in good faith: (1) to contain non-public information of a competitively or

           commercially sensitive, proprietary, financial, security, or trade secret nature, or to

           involve or implicate the privacy interests of persons who are not a party to this lawsuit;

           and (2) that disclosure of such information to the other Party may be unduly detrimental

           to the Disclosing Party’s or third party’s interests, or to employee, contractor, offender




STIPULATION FOR PROTECTIVE ORDER - 2
4829-7044-6812.v1
           and/or facility safety and security, or to the provision of constitutionally adequate

           medical and/or mental health care.

                    Such documents may be designated as Confidential Information, and so marked,

           by stamping each page of the document “Confidential” or “Attorneys Eyes Only.” The

           Parties shall act in good faith and on a reasonable basis when designating any material

           as being “Confidential” or “Attorneys Eyes Only.”

          (b)       “Documents” when used in this Stipulation shall mean all written, recorded,

           electronic, or graphic matter whatsoever, including but not limited to materials produced

           in connection with this matter, and any portion of any court papers that quote any of the

           foregoing.

           (c)      “Parties” shall mean the Plaintiff, Defendants, and any third party who agrees to

           be bound by this Order. “Disclosing Parties” shall mean Plaintiff, Defendants, and any

           third parties who produce Documents or other information covered by the Stipulation,

           including those Parties’ officers, directors, employees, and agents.

      2. TREATMENT OF CONFIDENTIAL INFORMATION

           (a)      Restriction of Confidential Information. Any information, whether revealed in

           deposition testimony, responses to discovery, or through documents produced in the

           course of the proceeding designated by either Party as CONFIDENTIAL, shall not be

           disclosed to: the general public, business competitors of either Party, the press or news

           media, and customers or potential customers of any Party, and shall not be used by any

           Party in connection with their business. Confidential Information may be used for the

           purpose of preparation for the above-captioned action. Disclosure of Confidential

           Information shall be limited to: (1) counsel for either Party (including partners and


STIPULATION FOR PROTECTIVE ORDER - 3
4829-7044-6812.v1
           associates of such counsel); (2) the specific parties named in this action; (3) employees

           or agents of such counsel in connection with the preparation of this action; (4) board

           members, appointees, agents, representatives, or employees of Defendant who are

           involved in the management of the proceeding; (5) consultants or experts engaged by

           counsel for either Party in connection with the preparation for this action; and (6) the

           U.S. District Court of Idaho (hereinafter Court), subject to a mutual agreement by the

           Parties that the confidential nature of the documents be preserved by an order sealing the

           documents, or by such other means as the Court shall direct. Any person to whom the

           information designated CONFIDENTIAL is to be disclosed pursuant to (5) of this

           paragraph of this Stipulation and Plaintiff shall be informed of the content of this

           Stipulation prior to said disclosure and shall agree to be bound by its terms by signing a

           Certificate of Consent in a form substantially similar to that set forth in the following

           paragraph 2(b) of this Stipulation.

           (b)      Restriction of Information Designated “Attorneys Eyes Only.” Information

           which is designated ATTORNEYS EYES ONLY shall be disclosed only to the following

           persons who have agreed in writing or have been ordered to be bound by this Protective

           Order : (1) counsel for either Party including partners and associates of such counsel

           provided that such counsel has read this Protective Order, and has agreed in writing to

           be bound thereby; (2) employees or agents of such counsel in connection with the

           preparation for this action, provided that such employees or agents have read this

           Protective Order, and have agreed in writing to be bound thereby; (3) consultants or

           experts engaged by counsel for either Party in connection with the preparation for this

           action, provided that such expert or consultant has read this Protective Order, and has


STIPULATION FOR PROTECTIVE ORDER - 4
4829-7044-6812.v1
           agreed in writing to be bound thereby; (4) such other persons as hereafter may be

           designated by written stipulation of the Parties or by further order of the Court; and (5)

           the Court and Court personnel. Plaintiff may not receive documents designated as

           “ATTORNEY EYES ONLY.” The Parties agree that the following Certificate of

           Consent template or equivalent will be utilized as necessary to implement the foregoing

           requirement for written agreements to be bound by this Protective Order.

                                CERTIFICATE OF CONSENT TO BE
                                  BOUND BY PROTECTIVE ORDER


                    As an individual who has been designated, retained or specifically
                    employed by counsel for                                            to
                    aid such counsel in preparation for trial in the above-styled
                    proceeding, the undersigned hereby agrees to be bound by the
                    Protective Order in the present action, a copy of which has been
                    provided to me. I state that I have read the Protective Order dated
                    and understand and agree to the terms and conditions thereof. I
                    further certify that I am neither an employee of any of the Parties in
                    this action, an employee of any affiliate of any of the Parties, a
                    family member of any of the Parties to this matter or their employee,
                    an employee of a direct competitor of any Party not represented by
                    the attorney or firm who retained me, nor am I aware that I have any
                    conflict of interest.


                    Date:                                  By:_


                    Subscribed and sworn to before me this          day of              ,
                    _________.


                    Notary Public:__________________________________________
                    Residing in:
                    My commission expires:




STIPULATION FOR PROTECTIVE ORDER - 5
4829-7044-6812.v1
           (c)      Unless otherwise ordered by this Court or agreed to by the Parties, all documents

           containing CONFIDENTIAL and/or ATTORNEYS EYES ONLY designations filed

           with this Court or any other court or agency shall be filed, pursuant to Local Rule 5.3 in

           a sealed envelope with an accompanying motion in the form prescribed by Local Rule

           5.3 (or appropriately sealed via ecf filing system).

           In the event any CONFIDENTIAL and/or ATTORNEYS EYES ONLY material or

           information produced under this Order is used in any court or administrative proceeding,

           it shall not lose its status through such use, and the Parties shall take all steps reasonably

           required to protect its confidentiality during such use.

           (d)      If either Party believes that the other Party has inappropriately designated or is

           inappropriately designating documents or information as CONFIDENTIAL or

           ATTORNEYS EYES ONLY, or otherwise wishes to be relieved of obligations under

           this Stipulation, the Party shall inform the other Party and they shall confer in good faith

           to resolve any such matters. If the dispute cannot be resolved after conferring in good

           faith to resolve the matter, either Party may petition the Court for relief.

           (e)      The Parties acknowledge that the mere fact that documents or information are

           designated as CONFIDENTIAL or ATTORNEYS EYES ONLY by the Disclosing Party

           creates no presumption that: (1) the documents or information so designated have been

           rightfully designated as such; or (2) that the producing Party has any proprietary or

           protectable interest in said documents or information; or (3) the Disclosing Party is

           rightfully in possession of or rightfully received said documents or information.

           (f)      The Parties hereto agree that an injunction shall issue to prevent violations of this

           Protective Order. The agreement to injunctive relief does not preclude any Party from


STIPULATION FOR PROTECTIVE ORDER - 6
4829-7044-6812.v1
           also obtaining damages that reasonably flow from a breach of the Order.

           (g)      This Stipulated Protective Order shall become effective upon execution by

           counsel for both Parties and shall remain binding on the Parties hereto pending approval

           and entry by the Court.

           (h)      The inadvertent or unintentional disclosure of the Party producing information

           designated as CONFIDENTIAL or ATTORNEYS EYES ONLY, regardless of whether

           the information was so designated at the time of disclosure, shall not be deemed to

           constitute in whole or in part a waiver of, or estoppel as to, the Party’s right to claim in

           this action and thereafter that said information is confidential. If a claim of inadvertent

           production is made, pursuant to this paragraph, with respect to information then in the

           custody of another Party, such Party shall promptly return to the claiming Party or person

           that material as to which the claim of inadvertent production has been made.

           (i)      The Parties shall take all reasonable precautions to prevent the disclosure of any

           information designated as CONFIDENTIAL or ATTORNEYS EYES ONLY received

           by them to any persons who are prohibited under this Protective Order from receiving

           information designated as CONFIDENTIAL or ATTORNEYS EYES ONLY.

           (j)      Within thirty (30) days of the termination of litigation between the Parties, all

           Confidential Information, and all copies thereof shall be returned to the Party who

           produced it upon such Party’s request and at his or her cost, with certification from

           counsel that all copies have been so returned. The parties may alternatively agree that

           the Confidential Information can be shredded by the opposing party. Counsel for each

           Party shall be entitled to retain all pleading, motion papers, legal memoranda,

           correspondence, and work product, but to the extent such retained documents contain


STIPULATION FOR PROTECTIVE ORDER - 7
4829-7044-6812.v1
           Confidential Information Counsel shall maintain the confidentiality of such information.

           (k)      Except as specifically provided herein, the terms, conditions, and limitations of

           the Stipulation shall survive the termination of this action.


 DATED:             02/11/21

                                                 By: /s/ Dylan A. Eaton
                                                 Dylan A. Eaton
                                                 Andrew Alder
                                                 PARSONS BEHLE AND LATIMER

 DATED:             02/11/21

                                                 By: /s/ Craig H. Durham
                                                 Craig H. Durham
                                                 FERGUSON DURHAM, PLLC

 DATED:             02/11/21

                                                 By: /s/ Robert A. Berry
                                                 Robert A. Berry
                                                 OFFICE OF THE ATTORNEY GENERAL




STIPULATION FOR PROTECTIVE ORDER - 8
4829-7044-6812.v1
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 12th day of February, 2021, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:


 Robert A. Berry                                  Craig H. Durham
 Office of the Attorney General                   FERGUSON DURHAM, PLLC
 robert.berry@ag.idaho.gov                        chd@fergusondurham.com
 (Counsel for Defendants Rona Siegert             (Counsel for Plaintiff)
 and Warden Alberto Ramirez)




                                             By: /s/ Dylan A. Eaton
                                                Dylan A. Eaton
                                                Andrew R. Alder




STIPULATION FOR PROTECTIVE ORDER - 9
4829-7044-6812.v1
